Citation Nr: 0607499	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  04-05 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from June 1972 to August 1973. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of June 2005.  This matter was 
originally on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in St. Paul, Minnesota.


FINDING OF FACT

There is no competent medical evidence of record of a nexus 
between the veteran's hepatitis C and an incident of his 
military service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A.        §§ 1110, 5103, 5103A (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in December 2002, the RO advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  The December 2002 VCAA notice advised the veteran of 
what the evidence must show to establish entitlement to 
service connection for hepatitis. 

The Board acknowledges that the December 2002 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159(b)(1) (2005).  
A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The RO asked 
the veteran for all the information and evidence necessary to 
substantiate his claim-that is, evidence of the type that 
should be considered by VA in assessing his claim.  A 
generalized request for any other evidence pertaining to the 
claim would have been superfluous and unlikely to lead to the 
submission of additional pertinent evidence.  Therefore, it 
can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id. 

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the August 
2003 rating decision, January 2004 Statement of the Case 
(SOC), and November 2005 Supplemental Statement of the Case 
(SSOC), which included a discussion of the facts of the 
claim, notification of the basis of the decision, and a 
summary of the evidence used to reach the decision.  The SOC 
and SSOC provided the veteran with notice of all the laws and 
regulations pertinent to his claim, including the law and 
implementing regulations of the VCAA.  The Board concludes 
that the requirements of the notice provisions of the VCAA 
have been met, and there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained VA treatment records and records from the Dakota 
Clinic.  The AMC afforded the veteran a VA examination in 
August 2005.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal that needs 
to be obtained.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  In addition, 
the Board finds that the AMC complied with the Board's June 
2005 Remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Accordingly, the Board will proceed with appellate review.     

In order to establish service connection for hepatitis C the 
evidence must show that hepatitis C infection, risk 
factor(s), or symptoms were incurred in or aggravated by 
service.  The evidence must show by competent medical 
evidence that there is a relationship between the current 
disability and hepatitis C infection, risk factors, or 
symptoms in service.    

The service medical records are negative for any complaints 
or findings referable to hepatitis C or symptoms of infection 
during service. 

The medical evidence of record shows that beginning in 
November 2001, the veteran had elevated liver functions that 
physicians indicated were consistent with Hepatitis C 
infection.  

In the veteran's October 2002 application for compensation 
benefits and January 2004 Substantive Appeal, he maintained 
that he might have contracted hepatitis C during service from 
"dry shaving," "shot immunization," engaging in 
unprotected sexual activity in Germany, or injections he 
received from an air gun prior to his deployment to Germany.  

At the August 2005 VA examination, the veteran reported that 
he used needles to inject recreational drugs, that he snorted 
drugs like heroin or cocaine through the nose, that he was 
exposed to other people's blood through skin or mucous 
membranes when he exchanged razors for shaving, that he had a 
history of multiple sexual partners, and that he had a 
history of alcohol use.  He also claimed that he was 
diagnosed with hepatitis C approximately ten years ago.  

Based on a review of the veteran's claims file, the VA 
examiner noted that the medical records confirmed that the 
veteran had hepatitis C based mostly on the results of 
evaluations of chemistry profiles signaling liver function 
impairment.  The VA examiner acknowledged that there were no 
medical records related to the veteran's specific hepatitis C 
blood tests and that there was no morphological confirmation 
of his liver biopsy with the diagnosis of hepatitis C.  

The VA examiner provided a diagnosis of hepatitis C.  The VA 
examiner noted that factors that could lead to infection with 
the hepatitis C virus were using needles to inject 
recreational drugs, snorting drugs like heroin or cocaine 
through the nose, exposure to other people's blood through 
skin or mucous membranes, multiple sexual partners, and a 
history of excessive alcohol use in the past.  The VA 
examiner maintained that he was unable to select only one of 
these factors that could be a specific source of the 
veteran's infection of his hepatitic C.

The veteran's service medical records are completely devoid 
of any complaints or findings referable to hepatitis C or 
symptoms of infection in service.  The VA examiner's medical 
opinion is inconclusive as to the mode of transmission of the 
veteran's hepatitis C virus among his reported risk factors.  
Consequently, there is no competent medical evidence of a 
nexus between the veteran's hepatitis C and an incident of 
his military service.  While the veteran is competent to 
describe his symptoms, where the determinative issue involves 
a medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
preponderance of the evidence is against the veteran's claim, 
so the benefit of the doubt rule is not applicable.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  
Accordingly, service connection for hepatitis C may not be 
established on the current evidence of record. 


ORDER

Service connection for hepatitis C is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


